                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID S. QUAIR,                                     Case No. 19-cv-02230-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER VACTING MOTION
                                                v.                                          GRANTING IN FORMA
                                   9
                                                                                            PAUPERIS STATUS
                                  10    HEALTHCARE CORRESPONDENCE
                                        AND BRANCH APPEALS, et al.,                         Re: Dkt. No. 5
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a prisoner proceeding pro se, has filed a civil rights complaint. Plaintiff filed an

                                  14   incomplete motion to proceed in forma pauperis (“IFP”) and was sent a notice that he must file a

                                  15   complete application and he was provided a blank form. Dockets Nos. 2, 3. The motion granting

                                  16   IFP status (Docket No. 5) is VACATED and the Court shall not issue the summons. Plaintiff

                                  17   must file a complete IFP application as described in the notice sent by the Court.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 6, 2019

                                  20

                                  21
                                                                                                     JAMES DONATO
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID S. QUAIR,
                                   4                                                          Case No. 19-cv-02230-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        HEALTHCARE CORRESPONDENCE
                                   7    AND BRANCH APPEALS, et al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on May 6, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David S. Quair
                                       BG0478
                                  18   CSP-CIM-D10-135-L
                                       Chino, CA 91708
                                  19

                                  20

                                  21   Dated: May 6, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
